280 S.W.3d 657 (2009)
Daniel J. BERNHARDT, Respondent,
v.
Mary E. HOWE (Bernhardt), Appellant.
No. WD 69089.
Missouri Court of Appeals, Western District.
January 13, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 3, 2009.
Application for Transfer Denied May 5, 2009.
Mary E. Howe (Bernhardt), Clive, IA, pro se.
Daniel J. Bernhardt, Kansas City, pro se.
Before JOSEPH P. DANDURAND, P.J., HAROLD L. LOWENSTEIN and JAMES M. SMART, JJ.

ORDER
PER CURIAM:
Mary E. Howe appeals the judgment of the Circuit Court of Platte County regarding the distribution of proceeds from the sale of certain marital property pursuant to a decree of dissolution. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 84.16(b).